Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 3, 6, 14, 17, 18, and 20 are amended.
Claims 2 and 19 are cancelled.
Claim 21 is newly added.
Claims 1, 3 – 18, 20, and 21 are pending.

Response to Arguments
Applicant’s arguments with regard to incorporating the objected allowable subject matter into the independent render pending claims 1, 3 – 18, 20, and 21 allowable.

Allowable Subject Matter
Remaining claims 1, 3 – 18, 20, and 21 are allowed in view of amendments and arguments filed 12 April 2022.


In the context of movable object navigation based on three-dimensional map, the prior art of record fail to teach, in combination with other limitations, a route mark in a three-dimensional map including 
obtaining a screen position of the route mark, the screen position comprising two-dimensional coordinates of the route mark on a screen and a projection distance of the route mark relative to the screen; and determining a map position of the route mark based on the screen position, the map position of the route mark comprising three-dimensional coordinates of the route mark in the three-dimensional map; and generating, based on a motion instruction, a navigation route circumventing a specified object in the three-dimensional map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663